BROCK, Chief Judge.
Defendant sets out 17 assignments of error in the record on appeal. In his brief, he has failed to state separately the questions presented, and has failed to refer to any of his assignments of error and exceptions, all in violation of App. R. 28(b)(3).
The transcript of the record on appeal was settled by agreement of the parties on 19 July 1977; it was certified by the Clerk of Superior Court on 17 August 1977. App. R. 11(e) requires that the record be certified within 10 days after it has been settled.
*284The Rules of Appellate Procedure are mandatory. See Burkhimer v. Coble, Comr. of Revenue, 35 N.C. App. 127, 239 S.E. 2d 852, cert. denied, 294 N.C. 441 (1978). For failure of defendant to comply with the Rules of Appellate Procedure, this appeal is dismissed.
Appeal dismissed.
Judges CLARK and WEBB concur.